         Case 1:20-cr-00109-ABJ Document 44 Filed 05/27/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT FOR
                           THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      )

              v.                              )         CR. NO. 20-CR-109 (ABJ)

MICAH EUGENE AVERY, JR.                       )

____________________________________)

                                       NOTICE OF FILING


       Undersigned counsel, on behalf of Micah Avery, respectfully requests that the

attached letter be made part of the record.

                                                  Respectfully submitted,


                                                  A.J. KRAMER
                                                  FEDERAL PUBLIC DEFENDER



                                                         /s/
                                                  EUGENE OHM
                                                  Assistant Federal Public Defender 625
                                                  Indiana Ave., NW
                                                  Suite 550
                                                  Washington, DC 20004
                                                  (202) 208-7500
                                                  eugene_ohm@fd.org
